Title: From John Adams to the Marquis de Lafayette, 29 September 1782
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



The Hague Sep. 29. 1782
My dear General

I Should have written you, Since the 29 of May, when I wrote you a Letter that I hope you recd, if it had not been reported Sometimes that you was gone and at other times that you was upon the Point of going to America.
This People must be indulged, in their ordinary March which you know is with the Slow Step. We have however at length the Consent of all the Cities and Provinces, and have adjusted and agreed upon every Article, Word, Syllable, Letter and Point, and Clerks are employed in making out five fair Copies for the Signature which will be done this Week.
Amidst the innumerable Crowd of Loans which are open in this Country, many of which have little Success, I was much afraid that ours would have failed. I have however the Pleasure to inform you, that I am at least one Million and an half, in Cash, about Three Millions of Livres which will be a considerable Aid to the operations of our Financier at Philadelphia, and I hope your Court, with their usual Goodness will make up the rest that may be wanting.
I am now as well Situated as I ever can be in Europe. I have the Honour to live, upon agreable Terms of Civility with the Ambassaders of France and Spain; and the Ministers of all the other Powers of Europe, whom I meet at the Houses of the French and Spanish Ministers as well as at Court, are complaisant and Sociable. Those from Russia and Denmark are the most reserved. Those from Sardinia and Portugal are very civil.

The Ministers of all the neutral Powers consider our Independance as decided. One of those even from Russia Said so not long ago and that from Portugal Said it to me within a few Days. You and I have known this Point to have been decided a long time: But it is but lately, that the Ministers of neutral Powers, however they might think, have frankly expressed their opinions, and it is now an Indications that it begins to be the Sentiment of their Courts, for they dont often advance faster than their Masters in expressing their sentiments upon political Points of this Magnitude.
Pray what are the Sentiments of the Corps Diplomatick at Versailles? What Progress is made in the Negotiation for Peace? Can any Thing be done before, the British Parliament, or at least the Court of St. James’s, acknowledge the Sovereignty of the United States absolute and unlimited?
It would give me great Pleasure to receive, a Line from you, as often as your Leisure will admit.

With great Esteam I have the Honour to be, Sir your most obt.

